COLLIER, C. J.
The evidence rejected by the County Court, was not offered to establish what is technically designated a “custom or usage.” Its purpose was, to ascertain the price of work done, and materials furnished, by showing what was the usual charge by mechanics in that community for similar work. Surely there can be no objection to such evidence. It is the every day practice for physicians to introduce members of the faculty to show the customary charge for mileage, visits, medicines, &c.; or for a lawyer to prove by his brethren the appreciation of professional services ; and we can conceive of no reason why a similar privilege should not be accorded to mechanics.
We merely decide that such testimony is admissible; the case presented by the record, does not require us to go further. The judgment of the County Court is reversed, and the cause remanded.